number release date id office uilc cca_2010022617184641 ----------------------------- from --------------- sent friday date pm to --------------- cc subject your question -------in answer to your questions irm is the relevant provisions for written determinations and seem most relevant there is no mandatory review by counsel of the redactions for processing of written determinations after you prepare the ss-8 determination_letter you should then process the public release version with respect to the timing issues it is more important that the taxpayer be given the full amount of time to review any proposed redactions and make any requests for additional deletions than is the exact timing that the documents are made available for public release the statutory period provided for the taxpayer to review and ask for additional deletions is days and if the taxpayer disagrees with the administrative determination on the redactions days after that to go to tax_court the time period for public release is days after issuance which is more flexible in addition the taxpayer can request a delay in release of days which is granted as a matter of right obviously if the matter goes to court on the redaction issues that would delay release as well
